To vacate an order refusing to compel a justice to make return to an appeal taken by relator, in a case where the justice declined to make the return, on the ground that the sum paid did not include the fee for making return, but it appeared that the justice had receipted for “ten dollars as fees and costs on appeal of case,” etc.
Granted June 23, 1880.
Held, that although the justice may have a claim against the appellant for the amount unpaid, it was his duty to make due return to the appeal; that the party had a right to rely upon the receipt given, and he should not be deprived of his right to an appeal because of a misunderstanding with the justice.